DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       PATRICK A. SANTERAMO,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D16-1688

                              [June 6, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. 2012-010218-
CF-10A.

  Larry S. Davis and Shana J. Korda of Larry S. Davis, P.A., Hollywood,
and Benedict P. Kuehne, Michael T. Davis, and Susan Dmitrovsky of
Kuehne Davis Law, P.A., Miami, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   The defendant was tried by a jury and found guilty of money
laundering, three counts of violating campaign contribution laws, two
counts of organized scheme to defraud, and two counts of grand theft. The
State concedes that the defendant will be placed in double jeopardy if
convicted of both organized scheme to defraud and grand theft based on
the same conduct. See, e.g., Pizzo v. State, 945 So. 2d 1203, 1207 (Fla.
2006). While the trial court recognized the double jeopardy issue, it failed
to dismiss the grand theft counts. Instead, adjudication and sentencing
were “deferred” as to those counts.

   We affirm the defendant’s convictions and sentences for money
laundering, violating campaign contribution laws, and organized scheme
to defraud. We reverse the deferrals of adjudication and remand for
dismissal of the grand theft counts.

   Affirmed in part; reversed in part; remanded.
GERBER, C.J., GROSS and CONNER, JJ., concur.


                         *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                 -2-